PER CURIAM.
Baldón appeals from an order denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.
Baldon’s motion below essentially alleged that the overall sentences imposed by the trial court exceeded the amount agreed to in his negotiated pleas, and that the trial court did not afford him the opportunity to withdraw his pleas. Because the portions of the record attached to the trial court’s order of denial, which do not include the written judgments and sentences imposed, are not in themselves sufficient to conclusively refute this claim, we reverse the order denying appellant’s motion for post-conviction relief. On remand, the trial court may either attach the portions of the record conclusively refuting Baldon’s claim, grant an evidentiary hearing thereon, or conduct such further proceedings as are warranted.
REVERSED and REMANDED.
WOLF, WEBSTER and MICKLE, JJ., concur.